DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed 12/16/2021 with respect to claims 1-3, 6-13, 16, 19-21, 24-31, 34-36, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claims 1-16 and 35-36 over Sanfilippo in view of Rearick, Duan, and Wood presented below.

Specification Objections
The specification is objected to for the following informalities:
Amended paragraph [0019] recites – “The term “semi-rigid packaging material” is intended to cover any material presently deemed unsuitable for conventional horizontal or are deemed suitable for flow-wrapping processes. Therefore, one of ordinary skill in the art would not recognize the metes and bounds of a “semi-rigid packaging material” to thoroughly understand the term.
Appropriate action is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo (US 9,162,786 B2) in view of Rearick (US 2014/0190125 A1).

Regarding claim 1, Sanfilippo teaches a method of manufacturing packaging (See Fig 9) comprising the steps of:
a) providing a self-supporting, semi-rigid packaging material that is a carton-board, plastic (See col 5, lines 37-48 describing that the packaging material can be plastic), or a combination thereof;
b) forming score lines (#36/#38/#40) within the packaging material by subjecting the packaging material to laser or mechanical scoring (See col 6, lines 45-50 - "...Prior to forming the package 12 from the film sheet 26, the perforations 20 are formed in a top side 42 by laser scoring, mechanical scoring or a similar process for forming perforations 42 in the film sheet 26 without puncturing the sheet 26, but allowing puncturing if necessary or desired based on the requirements for the container 10 and/or the stored product...");
c) folding the packaging material along the score lines and forming a longitudinal seal securing the packaging material in position to form a tubular container (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together..."); and
(See col 14, lines 9-11 - "Once the lid fitment 14 is attached, the leading and trailing edges 28, 30 of the package 12 may be sealed to close the package 12...");
e) performing at least one of steps b), c) and d) on a horizontal or vertical fill, form and seal apparatus (See Fig 9 illustrating that the package is formed on the vertical fill, form, and seal apparatus).
	Sanfilippo does not specifically teach that forming score lines comprises at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, providing the cuts within the packaging material prior as described by Rearick prior to the formation of the final package described by Sanfilippo (see Fig 9) would make the severing of the final packages by the severing mechanism (see Sanfilippo col 15, lines 1-17) easier by decreasing the required 

Regarding claim 2, Sanfilippo further discloses wherein the at least one seal comprises a fin seal formed by sealing together the at least two opposing surfaces of the packaging material (See Fig 7, #28/#30).

Regarding claim 3, Sanfilippo further discloses crimping or embossing the at least one seal along at least a portion thereof to form patterned sealed regions of the packaging (See Fig 7, #28/#30 illustrating that the end seals are crimped and patterned).

Regarding claim 6, Sanfilippo further discloses wherein at least one item is placed on an inside surface of the packaging material after step b) or is placed in the container after step c) (See col 14, lines 46-54 - "As discussed above, the forming tube 112 of the illustrated embodiment of the packaging machine 100 is a product fill tube 114. Once the leading edge 28 of the package 12 is closed during the sealing process at the closing station 132, the product may be added to the package 12. At that point, a specified amount of the product may be poured through the funnel 116 into the fill tube 114 and drop into the package 12 where the product is retained due to the seal 70 at the leading edge 28 of the package 12...").

Regarding claim 7, Sanfilippo further discloses wherein after performing step d) the formed package is only partially sealed and at least one item is placed into the partially sealed (See col 9, lines 40-44 - "...Still further, in a manner illustrated more fully below, the package 12 may be formed with the leading edge 28 sealed and the trailing edge 30 open, and with the lid fitment 14 being attached before or after the product is dispensed into the package 12...").

Regarding claim 8, Sanfilippo further discloses wherein at least one further seal is formed after placing at least one item into the partially sealed package such that a fully sealed packaging is formed housing at least one item therein (See col 9, lines 53-55 - "...Once the product is deposited, the trailing seal 72 may then be formed, folded over and tacked to the surface of the package 12.").

Regarding claim 9, Sanfilippo further discloses wherein the at least one item is a food item selected from a confectionery item, bakery item, fruit, vegetable, meat, cheese, powdered food, powdered beverage and snack item (See col 1, lines 25-28 - "The present disclosure is directed to a flexible, stackable container for transporting and storing food items, liquids, powders, chemicals, detergent, dry goods pharmaceuticals, nutraceuticals and other packaged products...").

Regarding claim 10, Sanfilippo further discloses wherein the score lines are formed within the packaging material separately before loading the packaging material onto apparatus used in conventional horizontal or vertical fill, form and seal processes (See col 6, lines 45-50 - "...Prior to forming the package 12 from the film sheet 26, the perforations 20 are formed in a top side 42 by laser scoring, mechanical scoring or a similar process for forming perforations 42 in the film sheet 26 without puncturing the sheet 26, but allowing puncturing if necessary or desired based on the requirements for the container 10 and/or the stored product...").

Regarding claim 11, Sanfilippo further discloses wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together...").

Regarding claim 12, Sanfilippo further discloses wherein the score lines are formed within the packaging material before an item is located on the packaging material (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together...").

Regarding claim 13, Sanfilippo further discloses wherein at least one score line is formed within the packaging material before an item is located on the packaging (See Figs 2-8 illustrating the packaging material being folded along the score lines. See further col 7, lines 35-46 - "...The lateral edges 32, 34 are disposed proximate each other and will ultimately have the corresponding portions of the sheet of film joined to form an edge seal at the fourth corner of the formed sheet 26, with the lateral edges 32, 34 and corresponding edge seal being disposed at the corner of the package 12. The seal at the corner may be any appropriate seal between the portions of the sheet of film proximate the lateral edges 32, 34, such as a fin seal wherein the inner surfaces of the film proximate the lateral edges are seal together, or a lap seal wherein the portions of the sheet of film are overlapped and sealed together..."), and at least one score line is formed within the packaging material after an item is located on the packaging material (The score lines formed in the packaging material after the product is placed within; when the score lines are formed for the next package).

Regarding claim 16, Sanfilippo discloses packaging manufactured using the method as claimed in claim 1 (See Fig 9), comprising at least one set of opposing and spaced apart first and second surfaces (See seals at either #28 or #30), wherein a region of each end the first and second surfaces is sealed together (See col 9, lines 40-44 - "...Still further, in a manner illustrated more fully below, the package 12 may be formed with the leading edge 28 sealed and the trailing edge 30 open, and with the lid fitment 14 being attached before or after the product is dispensed into the package 12...").

Regarding claim 35, Sanfilippo further discloses further comprising the step of positioning at least one item on an inside surface of the packaging material prior to completion of at least one of steps c) and d) (See col 8, line 64 - col 9, line 4 describing that the product can be placed within the inside surface of the packaging material prior to the sealing of the final fin seal).

Regarding claim 36, Sanfilippo further discloses wherein the score lines (#36/#38/#40) comprise the at least one cut and at least one fold line (See col 6, lines 45-50 - "...Prior to forming the package 12 from the film sheet 26, the perforations 20 are formed in a top side 42 by laser scoring, mechanical scoring or a similar process for forming perforations 42 in the film sheet 26 without puncturing the sheet 26, but allowing puncturing if necessary or desired based on the requirements for the container 10 and/or the stored product...").
Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Rearick .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo, in view of Rearick, and in further view of Duan (US 2013/0177263 A1).

Regarding claim 4, Sanfilippo and Rearick above does not expressly disclose wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material.
	Duan teaches that the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material (Paragraph [0037] describes that an adhesive may be provided on at least a portion of one of the regions of the packaging material to form a seal. The aforementioned seal is further described in paragraphs [0095] and [0096], and illustrated in Fig 4, #252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Rearick as further modified above to also incorporate the teachings of Duan to include providing a sealable adhesive on the 

Regarding claim 5, Sanfilippo and Rearick above does not expressly disclose wherein the adhesive comprises a peelable or reclosable adhesive.
	Duan teaches wherein the adhesive comprises a peelable or reclosable adhesive (Paragraphs [0005] and [0008] describes that a reclosable/resealable adhesive is used in the packaging).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Rearick as further modified above to also incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Sanfilippo it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo in view of Rearick, and in further view of Wood (US 7,870,705 B2).

Regarding claim 14, Sanfilippo in view of Rearick does not specifically teach wherein the packaging material comprises cartonboard.
	Wood teaches wherein the packaging material comprises cartonboard (See col 20, lines 64-67 - "The blanks are suitably of cardboard although other materials such as plastics are possible. The invention has been tested to proof-of-concept stage with cardboard blanks of 0.38 mm thickness...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Rearick to incorporate the teachings of Wood to include the packaging material comprising cartonboard with the motivation of providing a material for packaging a product with sufficient strength and rigidity to retain the shape of the product after having been processed, as described by Wood in col 2, lines 28-45.

Regarding claim 15, Sanfilippo in view of Rearick does not specifically teach wherein the packaging material has a thickness of at least 125 microns.
	Wood teaches wherein the packaging material has a thickness of at least 125 microns (See col 20, lines 64-67 - "The blanks are suitably of cardboard although other materials such as plastics are possible. The invention has been tested to proof-of-concept stage with cardboard blanks of 0.38 mm thickness...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo in view of Rearick to incorporate the teachings of Wood to include the packaging material comprising cartonboard with the motivation of providing a material for packaging a product with sufficient strength and rigidity to retain the shape of the product after having been processed, as described by Wood in col 2, lines 28-45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731